Citation Nr: 0902924	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the cervical spine postoperative, to include as secondary to 
the service-connected lumbar disc disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and his Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran, who had active service from April 1969 to March 
1971, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


FINDING OF FACT

Degenerative changes of the cervical spine were not 
manifested during service or within one year of separation 
from service, and are not shown to be causally or 
etiologically related to service or to a service-connected 
disability.  


CONCLUSION OF LAW

Degenerative changes of the cervical spine were not incurred 
in or aggravated by active service, may not be presumed to 
have been so incurred, and are not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in July 2004, March 2006 and October 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran essentially contends his degenerative changes of 
the cervical spine are due to an injury in service.  More 
specifically, the veteran contends that his cervical spine 
disability is secondary to a service-connected lumbar disc 
disease, which resulted from the in-service injury.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an in-service incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the in-service disease or 
injury or to a service connected disability.  Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

The record reflects that the veteran currently has 
degenerative disk disease of the cervical spine.  The 
veteran's service treatment records contain no evidence of 
any complaints, findings, history, or treatment for a 
cervical spine disorder.  Service treatment records show that 
in February 1971, the veteran fell down a hill with his army 
rucksack and injured his back.  The impression was severe L5 
and lumbar spasm and questionable pulled gluteus muscle.  X-
rays show fused L5-4.  

In September 2006 and October 2008, the veteran testified 
that his service treatment records show a "CS" spine 
injury, however, as described above, a review of the service 
records shows the injury referred to was to "L5"of the 
lumbar spine not "CS".  The veteran stated he wore a neck 
brace a lot in service.  He indicated that after he was 
discharged he was treated at the VA Medical Center in 
Indianapolis and was given a neck brace, however his 
treatment records cannot be located.  

VA medical records show that in March 1997, the veteran first 
had a cervical spine disability as evidenced by x-rays 
showing lower cervical discogenic disease and spondylosis.  
The records show that in April 1997, the veteran first had a 
diagnosis of degenerative joint disease.  That same month, VA 
treatment records show the veteran injured his neck and back 
about two years earlier.  In May 1997, the veteran was doing 
yard work and his back went out.  A neurosurgery note shows 
that in July 2002, the veteran complained of constant burning 
and aching in posterior neck, with intermittent 
numbness/tingling in hands since he fell down 500 feet during 
service.  A MRI in August 2002 shows degenerative disk 
disease of the cervical spine.  In December 2002, the veteran 
underwent an interlaminar excision for left L5/S1 herniated 
nucleus pulposus and was given a cervical collar/TLSO brace 
to wear.  In June 2003, the veteran had an assessment of 
degenerative joint disease of the cervical spine.  On VA 
examination in December 2007, the veteran had diagnoses of 
post anterior cervical diskectomy and cervical spondylosis.  
Thus, the presence of degenerative changes of the cervical 
spine is not at issue.

However, degenerative changes of the cervical spine were not 
shown to have been present during service and the record 
clearly reflects that the cervical spine disability was not 
manifested within one year of separation from service.  
Therefore, the remaining question is whether there is medical 
evidence of a nexus or relationship between the veteran's 
current degenerative changes of the cervical spine and 
service or a service-connected disability.  

On the question of medical causation of a cervical spine 
disability, there is competent medical evidence for and 
against the claim.  The evidence of record supporting service 
connection for degenerative changes of the cervical spine 
consists of letters from the veteran's private physicians in 
January 2004 and March 2005.  The evidence against the claim 
consists of VA examinations in August 2004 and October 2006.  

The veteran's private physician in January 2004, stated the 
veteran underwent a C5-6 anterior cervical diskectomy and 
fusion due to severe stenosis from degenerative disk disease 
and arthritis at that level causing cord compression with 
myelopathy.  The examiner noted that it was "possible" that 
as a result of the veteran's reported fall down a 
mountainside during service, that he sustained a cervical 
injury that progressed into arthritis and significant 
stenosis causing cord compression.  The examiner noted his 
opinion was speculative as he did not have records to 
determine the significance of the veteran's injury at the 
time of his accident.  In March 2005, another private 
examiner indicated the veteran has spondylosis of the mid 
cervical spine and degeneration of C6 and C7.  He noted that 
from the stand point of etiology of arthritis it is always 
possible the fall the veteran sustained in Vietnam down a 
mountainside and the injury he received to the neck at the 
time could have led to this process.  

On VA examination in August 2004, the veteran reported that 
he injured his neck in service when he sustained a lumbar 
strain.  He complained of continuous neck pain, numbness and 
weakness in neck and arms.  The diagnoses were status post 
anterior cervical diskectomy, spondylosis of the mid cervical 
facilities and disc space narrowing C6-7.  The examiner was 
of the opinion that the veteran's cervical stenosis was not 
caused or the result of military service as the veteran's 
service records do not show he was treated for cervical 
complaint, he was not diagnosed with a cervical condition nor 
did he complain of a cervical problem.  The VA examiner 
reviewed the claims folder, including the private examiner's 
opinion in January 2004.  

On VA examination in October 2006, the veteran reported 
constant radiating pain in the neck area, which radiated into 
the trapezius muscles and down the bilateral upper 
extremities.  He had intermittent numbness in the upper 
extremities.  The examiner noted the veteran underwent an 
anterior cervical diskectomy in 2004.  The diagnosis was 
degenerative disk disease of the cervical spine.  The 
examiner was of the opinion that it is not at least likely as 
not that the veteran's cervical spine disability is directly 
related to or proximately the result of his service-connected 
lumbar spine condition.  The examiner based his rationale on 
a review of the claims folder that shows no specific 
pathophysiology which would cause the lower back condition to 
spread or cause the degenerative changes present in the 
cervical spine.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieve- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VA medical opinions because the opinions 
are supported by a rationale, detailed and consistent with 
other evidence of record.  The Board rejects the favorable 
opinions by the veteran's private physicians because they 
were expressed in terms of "possibility."  An opinion 
expressed in the term of possibility also implies that it may 
not be possible and it is too speculative to establish a 
nexus between the veteran's cervical spine disability and 
service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term 
"possibility" also implies that it "may not be possible" and 
it is too speculative to establish a nexus.).  Furthermore, 
the January 2004 private physician noted his opinion was 
speculative as he did not have records to determine the 
significance of the veteran's injury at the time of his 
accident.  Conversely, the VA opinions in August 2004 and 
October 2006 were based on relevant facts pertinent to the 
veteran's case and reflect a review of all records contained 
in the veteran's claims file.  

Accordingly, the Board concludes that service connection for 
degenerative changes of the cervical spine, postoperative is 
not established as the preponderance of the evidence does not 
demonstrate a relationship between a current disorder and 
service or to a service-connected disability.


ORDER

Service connection for degenerative changes of the cervical 
spine postoperative, to include as secondary to the service-
connected lumbar disc disease, is denied



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


